In a negligence action to recover damages for personal and property injuries, plaintiffs appeal from an order of the Supreme Court, Kings •County, dated June 10, 1969 which, upon their motion for reconsideration, adhered to an earlier decision denying them a general preference for trial. Order reversed, with $10 costs and disbursements, and general preference granted. Under the facts disclosed in this record, we are of the view that it was an improvident exercise of discretion to deny the application. Christ, P. J., Munder, Martuscello, Latham and Kleinfeld, JJ., concur.